IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,690


EX PARTE JASON LEE HADDOX, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1034138-A IN THE 184TH JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered a pre-indictment plea of
guilty to the offense of possession of a controlled substance, and was sentenced to six years'
imprisonment.  He did not appeal his conviction. 
	Applicant contends, inter alia, that his plea was involuntary because he did not know at the
time of his plea that the quantity of controlled substance he possessed was insufficient to support a
third degree felony conviction.  The results of the crime laboratory testing, which were generated
more than a year after Applicant entered his plea,  indicate that the substance possessed by Applicant
weighed less than one gram. Trial counsel filed an affidavit with the trial court, in which he stated that
Applicant would not have pleaded guilty to the third degree felony if he had know that the quantity
of controlled substance he possessed supported at most a state jail felony charge.  Based on that
affidavit, the trial court determined that Applicant's plea was not knowingly and voluntarily entered. 
Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 1034038-A in the 184th Judicial District Court
of Harris County is set aside, and Applicant is remanded to the trial court to answer the charge
against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: June 6, 2007
Do Not Publish